MEMORANDUM *
Keith J. Thompson appeals the district court’s order dismissing as untimely his *605action brought under the Railway Labor Act, 45 U.S.C. § 153 First (q), seeking judicial review of an arbitrator’s decision upholding his firing by the National Railroad Passenger Corporation (“Amtrak”).
Thompson contends his amended complaint naming Amtrak as a defendant should relate back to the date of his timely-filed original complaint. But Thompson did not establish that Amtrak had notice of his action within 120 days of the filing of the original complaint, or that Amtrak knew or should have known that Thompson had mistakenly failed to name Amtrak as a defendant. See Fed.R.Civ.P. 15(c).
The record does not support Thompson’s contention that Amtrak and the National Mediation Board are “so closely related in their business operations or other activities that the institution of an action against one serves to provide notice of the litigation to the other.” G.F. Co. v. Pan Ocean Shipping Co., 23 F.3d 1498, 1503 (9th Cir.1994) (internal quotation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.